Citation Nr: 0735181	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-43 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from June 1984 to May 1992.

Initially, the Board of Veterans' Appeals (Board) notes that 
while it has determined that new and material evidence has 
been submitted to reopen the claim for service connection for 
hypertension, it finds that further development is now 
required with respect to this claim.  This issue is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the regional office (RO) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An application to reopen the claim for service connection 
for migraine headaches was denied in a September 1997 rating 
decision which was not appealed.

2.  A claim for service connection for hypertension was 
denied in a July 1992 rating decision which was not appealed.

3.  The evidence received since the September 1997 rating 
decision pertinent to the claim for service connection for 
migraine headaches is either cumulative or redundant, or does 
not bear directly and substantially on the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  The evidence received since the July 1992 rating decision 
pertinent to the claim for service connection for 
hypertension is not cumulative or redundant, bears directly 
and substantially on the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The September 1997 rating decision, which denied an 
application to reopen a claim for service connection for 
migraine headaches, is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2007).

2.  New and material evidence has not been submitted since 
the September 1997 rating decision, and the claim for service 
connection for migraine headaches is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  The July 1992 rating decision, which denied a claim for 
service connection for hypertension, is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. § 19.192 (1991).

3.  New and material evidence has been submitted since the 
July 1992 rating decision, and the claim for service 
connection for hypertension is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised of the evidence necessary to substantiate his claims.  
The Board would further note that to the extent it has 
determined that the evidence supports the reopening of the 
claim for service connection for hypertension, any lack of 
notice and/or development of this claim under the VCAA cannot 
be considered prejudicial to the veteran.  In addition, now 
that this claim has been reopened, it is being remanded for 
further evidentiary development.  

As for the claim for service connection for migraine 
headaches, prior to the initial adjudication of the claim, 
the veteran was provided with a July 2001 letter that 
outlined the evidence necessary to substantiate the claim, 
including the type of evidence required to reopen his 
previously denied claim, and the obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

A similar letter was also provided to the veteran in February 
2004.  Id.  While the Board cannot locate a letter that 
advised the veteran of the bases for assigning ratings and 
effective dates, since the Board has decided not to reopen 
the claim for service connection for migraine headaches, 
remand for such notice is not required under Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Although neither the July 2001 nor February 2004 VCAA notice 
letters specifically requested that appellant provide any 
evidence in the appellant's possession that pertained to the 
claim as addressed in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), as demonstrated from the foregoing communications 
from the RO, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board further notes that the veteran has been provided 
with the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained, or that are not 
adequately addressed in documents or records contained within 
the claims folder.  Although the October 2004 statement of 
the case provided the veteran with the revised regulations 
applicable to new and material claims, the Board finds that 
the VCAA notice letters and original rating action utilized 
the correct standard, and that under either standard, the 
evidence would not be considered new and material because it 
is cumulative in nature.  Thus, the Board finds that remand 
for further notice is not required.  The veteran has also not 
indicated any intention to provide additional evidence in 
support of his claim.  

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
this claim for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources.  


II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claims for Service Connection for Migraine 
Headaches and Hypertension

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2007).  However, as was noted earlier, that amendment 
applies only to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Since this claim was received before that date (July 2001), 
the law in effect when the claim was filed is applicable.  
That is the standard discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Based on the grounds stated for the denial in the September 
1997 rating decision, new and material evidence with respect 
to the claim for service connection for migraine headaches 
would consist of medical evidence showing a link between 
current migraine headaches (diagnosed on the May 1997 VA 
examination) and incurrence or aggravation during military 
service.  Based on the grounds stated for the denial in the 
July 1992 rating decision, new and material evidence with 
respect to the claim for service connection for hypertension 
would consist of evidence of current hypertension and/or 
evidence linking such disability to the veteran's active 
service or a period of one year following that service.

In this regard, additional evidence received since the 
pertinent rating decisions includes various VA examination 
and treatment records, and statements from the veteran, and 
in summary, this evidence does reflect diagnoses of both 
migraine headaches and hypertension.

However, the Board cannot conclude that such evidence 
constitutes new and material evidence to reopen the claim for 
service connection for migraine headaches.  More 
specifically, the evidence received since the September 1997 
rating decision is not relevant or in any way probative as to 
whether there is any link between current migraine headaches 
and service, either by way of direct incurrence or by 
aggravation.

The critical question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that reflects a link between current migraine headaches and 
service, not simply the existence of continuing complaints 
and treatment relating to this disorder, and the evidence 
received since the September 1997 rating decision still does 
not adequately address this fundamental question as to this 
claim.  The veteran's statements of the veteran are also 
found to constitute contentions that were essentially made 
and considered at the time of the RO's previous decision, and 
are therefore cumulative in nature.  Therefore, the Board has 
no alternative but to conclude that the additional evidence 
and material received in this case as to the claim for 
service connection for migraine headaches is not probative of 
the essential issue in this case and thus is not material.  
It is also not material because it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2001).

On the other hand, turning to the claim for service 
connection for hypertension, the Board would again note that 
the claim was previously denied in July 1992 on the basis 
that there was evidence linking hypertension to service and 
no current evidence of hypertension.  Thus, since 
subsequently received evidence does reflect diagnoses of 
hypertension, the Board finds that it must conclude that this 
evidence is not cumulative or redundant, does bear directly 
and substantially on the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, the Board 
concludes that the claim for service connection for 
hypertension is reopened.  38 C.F.R. § 3.156 (2001).


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service for migraine headaches is 
denied.

New and material evidence having been submitted, the 
veteran's claim for service connection for hypertension is 
reopened.


REMAND

Having determined that VA treatment and examination records 
require the reopening of the claim for service connection for 
hypertension, as a result of current evidence of 
hypertension, and relevant elevated blood pressure readings 
and diagnosis during active service, the Board finds that the 
veteran should be afforded a new examination and opinion as 
to whether it is at least as likely as not that the veteran's 
hypertension was initially manifested in service.  Although 
the Board recognizes that the veteran was afforded an 
etiological examination and opinion in August 2004, the 
Board's review of that examiner's opinion reveals that the 
examiner may have erroneously believed that the lack of three 
consecutive elevated blood pressures during active service 
automatically negated any ability to link the veteran's 
hypertension to service.  Therefore, the Board finds that the 
veteran should be provided with a new examination and opinion 
as to whether it is at least as likely as not that the blood 
pressure readings recorded during service represented the 
initial onset of hypertension diagnosed later.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of his 
hypertension.  The veteran's claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  The examiner 
should state whether it is at least as 
likely as not (50 percent probability 
or more) that the veteran's 
hypertension was initially manifested 
during service or is otherwise related 
to service.  

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
claim for service connection for 
hypertension should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and be given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


